Case 2:18-cv-05171-JFB-AYS Document 9 Filed 10/23/18 Page 1 of 4 PageID #: 31



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

NANCY C. MANZ,
                                                       Civil Action No.
                               Plaintiff,
                                                       2:18-cv-05171 (JFB)(AYS)
                     v.

EILEEN GIAGRASSO, MANUELLA                             ANSWER
IGNASSIO, PATRICE KELLY, RICHARD
MURPHY, MARY GOLDIN, and LORI
RAFFINETTI,

                             Defendants.

       Eileen Giagrasso, Manuella Ignassio, Patrice Kelly, Richard Murphy, Mary Golden,

incorrectly sued herein as Mary Goldin, and Lori Raffinetti (collectively, “Defendants”), by and

through its attorneys, Putney, Twombly, Hall & Hirson LLP, as and for its Answer to the

Complaint filed by Nancy C. Manz (“Plaintiff”), dated September 25, 2018 (the “Complaint”), in

the above-captioned action state as follows:

                               PARTIES TO THE COMPLAINT

I.A.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations regarding Plaintiff’s address.

I.B.(1) Admit that defendant Eileen Giagrasso is employed by South Nassau Communities

Hospital (“SNCH”).

I.B.(2) Admit that defendant Manuella Ignassio is employed by South Nassau Communities

Hospital (“SNCH”).

I.B.(3) Admit that defendant Patrice Kelly is employed by South Nassau Communities Hospital

(“SNCH”).
Case 2:18-cv-05171-JFB-AYS Document 9 Filed 10/23/18 Page 2 of 4 PageID #: 32



I.B.(4) Admit that defendant Richard Murphy is employed by South Nassau Communities

Hospital (“SNCH”).

I.B.(5) Admit that defendant Mary Golden, incorrect sued here as Mary Goldin, is employed by

South Nassau Communities Hospital (“SNCH”).

I.B.(6) Admit that defendant Lori Raffinetti is employed by South Nassau Communities Hospital

(“SNCH”).

                                 BASIS FOR JURSIDICTION

II.B.   Deny the allegations contained in Paragraph II.B. except admit that Plaintiff purports to

proceed as stated therein.

                                   STATEMENT OF CLAIM

III.A. Deny each and every allegation contained in Paragraph III.A. of the Complaint.

III.B. Deny each and every allegation contained in Paragraph III.B. of the Complaint.

III.C. Deny each and every allegation contained in Paragraph III.C. of the Complaint and every

subpart there of.

                                            INJURIES

IV.     Deny each and every allegation contained in Paragraph IV.A. of the Complaint.

                                             RELIEF

V.      Deny each and every allegation contained in Paragraph IV.A. of the Complaint.

                              AS AND FOR A FIRST DEFENSE

        1.     The Complaint fails to state a claim upon which relief may be granted.

                             AS AND FOR A SECOND DEFENSE

        2.     The Complaint is barred, in whole or in part, to the extent that it was not filed

within the period of time mandated by the applicable statutes of limitations.



                                                 2
Case 2:18-cv-05171-JFB-AYS Document 9 Filed 10/23/18 Page 3 of 4 PageID #: 33



                                 AS AND FOR A THIRD DEFENSE

         3.       Any and all actions taken by Defendants were based on legitimate, non-

discriminatory and non-retaliatory reasons.

                                AS AND FOR A FOURTH DEFENSE

         4.       Plaintiff’s claims for relief are barred, in whole or in part, by the doctrines of

waiver and estoppel.

                                 AS AND FOR A FIFTH DEFENSE

         5.       Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

                                 AS AND FOR A SIXTH DEFENSE

         6.       Plaintiff’s claims are barred, in whole or in part, by the equitable doctrines of

unclean hands.

                               AS AND FOR A SEVENTH DEFENSE

         7.       Any damages or loss sustained by Plaintiff were caused solely by the culpable

conduct on the part of Plaintiff.

         8.       Plaintiff is therefore not entitled to recover.

                                AS AND FOR AN EIGTH DEFENSE

         9.       Plaintiff cannot state a claim under the Electronic Communications Privacy Act of

1986 (ECPA), since any and all calls monitored by SNCH were done so during the normal

course of business operations.

Dated:        October 23, 2018
              New York, New York


                                                    _________/s/MED___________________
                                                    Mary Ellen Donnelly
                                                    PUTNEY, TWOMBLY, HALL & HIRSON LLP
                                                    521 Fifth Avenue

                                                     3
Case 2:18-cv-05171-JFB-AYS Document 9 Filed 10/23/18 Page 4 of 4 PageID #: 34



                                    New York, New York 10175
                                    (212) 682-0020
                                    (212) 682-9380 (fax)

                                    Attorney for Defendants




                                      4
